DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a fourth planar layer of magnetically soft-phase material having opposing end faces, opposing first and second major faces extending between the opposing end faces, and opposing minor faces extending between the opposing major faces and extending between the opposing end faces; and a fifth planar layer of magnetically hard-phase material having opposing end faces, opposing first and second major faces extending between the opposing end faces, and opposing minor faces extending between the opposing major faces and extending between the opposing end faces; wherein the first, second, third, fourth, and fifth layers are stacked such that the first major face of the fourth layer is adjacent the first major face of the third layer and the second major face of the fourth layer is adjacent the first major face of the fifth layer” in claim 20.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2019/0068008 A1).


RE claim 19/18, Gao teaches the first, second, and third layers (M2, M1, M2) are further stacked such that the opposing end faces of the layers cooperate to define at least a portion of opposing ends of the permanent magnet (Figs.1a-c).

RE claim 20/18, Gao teaches a fourth planar layer of magnetically soft-phase material (M1) having opposing end faces (see Fig.1c for magnet 170), opposing first and second major faces extending between the opposing end faces, and opposing minor faces extending between the opposing major faces and extending between the opposing end faces; and a fifth planar layer (M2) of magnetically hard-phase material having opposing end faces, opposing first and second major faces extending between the opposing end faces, and opposing minor faces extending between the opposing major faces and extending between the opposing end faces; wherein the first, second, third, fourth, and fifth layers are stacked such that the first major face of the fourth layer is adjacent the first major face of the third layer and the second major face of the fourth layer is adjacent the first major face of the fifth layer (see Fig.1c magnet 170 for plural soft phase material M1 and hard phase material M2 with opposing major/minor sides/faces).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2019/0068008 A1) in view of Tamura et al. (US 2016/0329784 A1).
RE claim 1, Gao teaches a permanent magnet (Figs.1a, 1b) of an electrical machined (¶ 6) having opposing ends, the magnet including: a planar layer of magnetically hard-phase material  M2 (104a, 154a, see Figs.1a, 1b), that includes rare-earth metal (¶ 26), extending between the opposing ends, and a planar layer of magnetically soft-phase material  (M1) (102), that does not include rare-earth metal (e.g.: ferrite or Aluminum-Nickel-Cobalt, see ¶ 26), extending between the opposing ends (Fig.1A) and having a major face disposed against a major face of the hard phase material 104a, 154a, wherein the major face of the layer of soft-phase material is oriented to be within plus-or-minus 30 degrees of perpendicular to a magnetically easy crystallographic axis of the magnet (Fig.1 and ¶ 39 for easy’s axis directon μ is about 0 degree of perpendicular to a magnetically easy crystallographic axis of the magnet).
Gao does not teach the magnet is being utilized in a rotor of the electric machine where in the rotor comprising a rotor core defining a magnet channel extending axially between opposing ends of the rotor core and wherein the permanent magnet disposed in the channel, extending axially through the rotor core.

Tamura evidenced that it is well-known for permanent magnet 33 (Figs.2, 3) to be utilized in a rotor 6 of an electric machine where in the rotor 6 comprising a rotor core 31 defining a magnet channel 32 extending axially between opposing ends of the rotor core 31 and wherein the permanent magnet 33 disposed in the channel 32, extending axially through the rotor core 31 (Figs.2, 3). The rotor core and axial channel allows the magnet to be secured during operation of the motor. Further, the rotor core also allows the flux to be conducted/interact with the stator assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be utilized the magnet disclosed by Gao in the rotor as disclosed by Tamura, for the same reasons as discussed above.

RE claim 2/1, Gao in view of Tamura has been discussed above. Gao further teaches the magnet further includes a second planar layer of magnetically hard-phase material (M2) extending between the opposing ends, the second layer (M2) having a major face disposed against another major face of the layer of soft- phase material (M1) (see Fig.1c for a plurality of soft/hard layer M1, M2).

RE claim 3/1, Gao in view of Tamura has been discussed above. Gao further teaches the magnet (Figs.1a-1c) further includes a second planar layer of magnetically soft-phase material (M1) extending between the opposing ends, wherein the layer of 

RE claim 4/3, Gao in view of Tamura has been discussed above. Gao further teaches the layer of soft-phase material (M1) and the second layer of soft-phase material (M1) are substantially parallel to each other (Fig.1c).

RE claim 5/1, Gao in view of Tamura has been discussed above. Gao further teaches the major face of the layer of soft-phase material is oriented to be within plus-or-minus 15 degrees of perpendicular to the magnetically easy crystallographic axis of the magnet (Fig.1 and ¶ 39 for easy’s axis directon μ is about 0 degree of perpendicular to a magnetically easy crystallographic axis of the magnet).

RE claim 6/1, Gao in view of Tamura has been discussed above. Gao further teaches the major face of the layer of soft-phase material is oriented to be within plus-or-minus 5 degrees of perpendicular to the magnetically easy crystallographic axis of the magnet (Fig.1 and ¶ 39 for easy’s axis directon μ is about 0 degree of perpendicular to a magnetically easy crystallographic axis of the magnet).

RE claim 7/1, Gao in view of Tamura has been discussed above. Gao further teaches the magnet is a rectangular prism (Figs.1a-1c) having opposing major sides extending between the opposing ends and having minor sides extending between the opposing ends and extending between the major sides of the magnet (Figs.1a-1c), 

RE claim 8/1, Gao in view of Tamura has been discussed above. Gao further teaches the layer (M1) of a soft-phase material is a rectangular prism (Fig.1a-1c).

RE claim 9/1, Gao in view of Tamura has been discussed above. Gao further teaches the magnetically hard-phase material (M2) includes Nd2Fe-14B, Sm2Co17, SmCo5, MnBi, SmFeN, or combinations thereof (see ¶ 23).

RE claim 10, Gao a permanent magnet of an electrical machine (¶ 6), wherein the magnet being a rectangular prism having opposing ends (Figs.1a-1c), opposing major sides extending between the opposing ends, and opposing minor sides extending between the opposing ends and between the major sides (Figs.1a-1c), the permanent magnet including: a planar layer (M2) of a magnetically hard-phase material that include rare-earth metal (M2) (¶ 26), the layer of hard-phase material having opposing major faces extending between the opposing ends and opposing minor faces extending between the opposing major faces and forming first portions of the minor sides (Fig.1b), and a planar layer of a magnetically soft-phase material (M1) that does not include rare-earth metal (e.g.: ferrite or Aluminum-Nickel-Cobalt, see ¶ 26), the layer of soft-phase material (M1) having opposing major faces extending between the opposing ends and opposing minor faces extending between the opposing major faces of the soft-phase material (M1) and forming second portions of the minor sides (Fig.1b).

Gao suggests that the magnet can be utilized to increase magnetic flux density and efficiency in high efficiency generator and motor (¶ 4, 5).
Tamura evidenced that it is well-known for permanent magnet 33 (Figs.2, 3) to be utilized in a rotor 6 of an electric machine where in the rotor 6 comprising a rotor core 31 defining a magnet channel 32 extending axially between opposing ends of the rotor core 31 and wherein the permanent magnet 33 disposed in the channel 32, extending axially through the rotor core 31 (Figs.2, 3). The rotor core and axial channel allows the magnet to be secured during operation of the motor. Further, the rotor core also allows the flux to be conducted/interact with the stator assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be utilized the magnet disclosed by Gao in the rotor as disclosed by Tamura, for the same reasons as discussed above.

RE claim 11/10, Gao in view of Tamura has been discussed above. Gao further teaches the planar layer of a soft-phase material (M1) is a rectangular prism (Figs.1a-c).

RE claim 12/11, Gao in view of Tamura has been discussed above. Gao further teaches the planar layer of hard-phase material (M2) is a rectangular prism (Figs.1a-c).



RE claim 14/10, Gao in view of Tamura has been discussed above. Gao further teaches the magnet has a magnetically easy crystallographic axis (μ) that is substantially perpendicular to the major sides (Fig.1).

RE claim 15/14, Gao in view of Tamura has been discussed above. Gao further teaches the major faces of the soft- phase material (M1) are substantially perpendicular to the magnetically easy crystallographic axis (μ) (Fig.1).

RE claim 16/10, Gao in view of Tamura has been discussed above. Gao further teaches the magnet further includes a second planar layer of magnetically hard-phase material (M2), that includes rare-earth metal (Fig.1a-c), having opposing major faces extending between the opposing ends and opposing minor faces extending between the opposing major faces of the second layer and forming third portions of the minor sides, wherein the layer of soft-phase material (M1) is sandwiched between the layers of hard-phase material (M2) (Figs.1a-c).

RE claim 17/10, Gao in view of Tamura has been discussed above. Gao further teaches the magnetically hard-phase materials include Nd2Fe14B, Sm2Col7, SmCo5, MnBi, SmFeN, or combinations thereof (see ¶ 23).
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.
On pages 6 and 7 of the Remark and pages 3-5 of Declaration, Applicant argued that the M1 is not a soft-phase material.
Applicant’s argument was not found persuasive because ¶ 21 of the instant application specification disclosed that “…Magnetically soft-phase materials usually have low coercivity but high polarization which provide high magnetic flux. Typical magnetically soft-phase materials include Fe, Co, FeCo, FeNi, FeN, etc”.
In the same manner, Gao disclosed that the M1 (first magnet) can be made out of the same material, e.g.: Fe or FeCo (see ¶ 8). In addition, in the same manner as the instant application specification, Gao also disclosed that the magnet M2 (hard phase) have higher coercivity than magnet M1 (soft-phase) (¶ 64) (see ¶ 64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834